Citation Nr: 9934896	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-14 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for removal of the right 
testicle with retroperitoneal lymph node resection with 
resultant non-viable sperm, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from March 1986 to April 1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The case was remanded by the Board in January 1998, 
and the case is again before the Board for final appellate 
review.  


FINDING OF FACT

The veteran failed to report without good cause for a VA 
examination.   


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 10 percent for 
removal of the right testicle with retroperitoneal lymph node 
resection with resultant non-viable sperm is not warranted.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.326, 3.655 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A rating decision dated in September 1994 granted service 
connection at a rate of 10 percent for removal of the right 
testicle with retroperitoneal lymph node resection, under 
Diagnostic Code 7524.  Special monthly compensation under 
38 U.S.C. 1114, subsection (k), on account of anatomical loss 
of a creative organ was also awarded from April 5, 1993.  In 
June 1996, the veteran sought to reopen his claim for an 
increased rating.  It is from the subsequent rating of July 
1996 that this appeal ensues.  

Initially, the Board finds that the appellant's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  This 
finding is predicated upon the appellant's assertions that 
his disability has increased in severity.  Proscelle v. 
Derwinski, 
2 Vet. App. 629 (1992).  Once it has been determined that a 
claim is well grounded, as here, the VA has a statutory duty 
to assist in the development of evidence pertinent to the 
claim.  In this case, for the reasons discussed below, VA has 
adequately satisfied the duty to assist the veteran in the 
development of the claim.  

Where there is a well-grounded claim for an increased 
evaluation but medical evidence accompanying the claim is not 
adequate for rating purposes, a VA examination will be 
authorized.  38 C.F.R. § 3.326(a).  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, 
action shall be taken.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  When the 
examination was scheduled in conjunction with an original 
claim other than a compensation claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(a)(b) 
(1999).  

In January 1998, the veteran's case was remanded by the Board 
for, inter alia, a VA examination in order to ensure that the 
examination was adequate and that all current findings 
pertinent to current law and regulations were addressed.  The 
Board essentially indicated that such results were required 
before the case could be finally decided.  In compliance with 
the remand, VA examinations were scheduled.  The record 
indicates that the veteran failed to report for the VA 
examinations.  

Various communications were mailed to the veteran from the 
RO, but they had not been returned as undeliverable.  See 
Jones v. West, 12 Vet. App. 98 (1998).  In an August 1999 
supplemental statement of the case (SSOC), the RO documented 
the veteran's failure to report for the examination and the 
important nature of such evidence to the veteran's claim.  No 
explanation was rendered as to why he failed to report for 
the examination.  (The Board notes, parenthetically, that the 
SSOC also referred to medical records that have since been 
removed from the claims file as they pertained to another 
veteran.)   

The Board finds that the veteran failed to report without 
good cause for the required examination that was scheduled by 
the RO in compliance with the Board's remand.  See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992); 38 C.F.R. § 3.326.  
Therefore, the Board is required by pertinent regulation to 
deny the instant claim.  38 C.F.R. § 3.655.  The procedural 
prerequisites have been fully satisfied by the RO's 
communications; the RO's efforts show that they used the 
address as provided by the veteran.  The veteran himself 
failed unilaterally to cooperate in the development of his 
own claim.  The Board is mindful that the duty to assist is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, reconsideration denied, 1 Vet. App. 406 (1991) (per 
curiam).  Therefore, the appeal is denied.   


ORDER

An increased evaluation for removal of the right testicle 
with retroperitoneal lymph node resection with resultant non-
viable sperm is denied.  




		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

